Title: From Thomas Jefferson to John Wayles Eppes, 22 October 1820
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
Oct. 22. 20.
Your favor of the 16th was safely recieved with the check on the bank of Virginia for 3500.D. inclosed. the expression in the reciept I sent you of 2 checks on the bank  for 4000.D. will I think comprehend with sufficient certainty the deposit of 500D as well as the check of 3500. I did not know at the time whether the 500.D. had been paid in cash, or by a check, but thought it in different if you think otherwise however I shall be ready to change it.The continued illness of all my carriage horses and of my riding horse renders desperate my journey to Bedford till cold weather, possibly December, when none of the family will acompany me. we think therefore it is better to bring the harpischord here where my daughter with Jon Hemings can put it into order & string it at their leisure, and have it ready to go to Bedford by the waggon at Christmas when she goes there empty to bring down our  I therefore send her to Millbrook for the instrument express. Doctor Cooper was 3. or 4. days with us, & returned yesterday to Richmond to proceed by the stage to Columbia. he has promised me faithfully to be the Mentor of Francis and I am sure he will faithfully perform it. we all join in saluting mrs Eppes & yourself & family with affection & respect.Th: Jefferson